DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with Applicants’ assertion-However, the highlighted portions of the Hardware Overview state that the Access Point in CISCO has both a 1 MB of boot flash along with a 128 MB NAND Flash. In other words, the Access Point of CISCO requires 129 MB of flash memory. Thus, CISCO is silent with respect to an AP with 1 MB or less of flash memory, and fails to cure the conceded deficiencies in Atreya-while it may be true that the CISCO reference teaches 1 MB of boot flash along with 128 MB of NAND Flash the specific teaching of 1 MB of boot flash in the CISCO reference reads on the claimed limitation of 1 MB or less of flash memory.  The CISCO reference thus teaches the limitation in question.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, 11, 12, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of “Cisco IR800 Integrated Services Router Software Configuration Guide” by CISCO, dated 26 May 2017 (hereinafter CISCO).
Regarding claim 1, Atreya discloses a method for wireless communications, by an access point (AP) having a limited amount of flash memory (Abstract, Fig. 3 and paragraph 32; when reading the preamble in the context of the entire claim, the recitation “having a limited amount of flash memory” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.)) comprising: 
downloading a system image from a network entity, other than the AP, via a wireless network connection (paragraphs 21, 24 and 50, AP downloads software image from a controller or a separate server; paragraphs 16 and 19, the wireless access point connects to other network devices via a wireless network); and 
providing wireless local area network (WLAN) AP services using the downloaded system image (paragraph 18, the wireless access point provides IEEE 802.11 protocol service (i.e., WI-FI or WLAN service); paragraph 24, “After the access point has downloaded the image, it restarts (e.g., reboots) to initialize and operate with the new image. In some implementations, the restart can be triggered by another command from the controller which allows decoupling of the download activity from the restart activity of the access point. For example, a restart can be triggered after all of the access points targeted for the upgrade have indicated that they have successfully downloaded the software image. After restart, the access point can go through the discovery procedure to find and establish a connection with a wireless controller 110. At that point, the access point 104 is ready to service client data traffic”).
	Atreya does not teach wherein the AP has 1 megabyte (MB) or less of flash memory.
In an analogous art, CISCO discloses an access point comprises a 1MB or less of boot flash memory (p. 1, “Hardware Overview”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the flash memory of Atreya to be 1 MB as disclosed by CISCO to reduce memory for storing data such as boot information, as presented by CISCO.
Regarding claim 12, Atreya discloses an access point (AP) for wireless communications (Abstract, Fig. 5 and paragraph 63, wireless access point) comprising: 
a processor (paragraph 63, processor 502); 
a flash memory coupled with the processor (paragraphs 63-64, memory communicates with processor via a bus, wherein the memory being flash memory) and including first instructions to cause the processor to download a system image from a network entity, other than the AP (paragraph 65, “the memory 504 can store software operative to perform network device functionality”; paragraphs 21, 24 and 50, AP downloads software image from a controller or a separate server), via a wireless network connection (paragraphs 16 and 19, the wireless access point connects to other network devices via a wireless network), wherein the processor is configured to: 
execute the first instructions (paragraph 64, instruction causes the wireless access point to perform functionality); and 
provide wireless local area network (WLAN) AP services using the downloaded system image (paragraph 18, the wireless access point provides IEEE 802.11 protocol service (i.e., WI-FI or WLAN service); paragraph 24, “After the access point has downloaded the image, it restarts (e.g., reboots) to initialize and operate with the new image. In some implementations, the restart can be triggered by another command from the controller which allows decoupling of the download activity from the restart activity of the access point. For example, a restart can be triggered after all of the access points targeted for the upgrade have indicated that they have successfully downloaded the software image. After restart, the access point can go through the discovery procedure to find and establish a connection with a wireless controller 110. At that point, the access point 104 is ready to service client data traffic”).
Atreya discloses “the access point 104 can save the received software image in a non-volatile memory partition” (paragraph 24), and “Memory 504 can be implemented as one or more of various types, volatile and/or non-volatile, including RAM, ROM, EEPROM, flash memory or other memory technology, etc.” (paragraph 65).
Atreya does not explicitly disclose a non-flash memory coupled with the processor and configured to store the downloaded system image.
However, since Atreya discloses storing the downloaded software image in a non-volatile memory partition, and memory comprises one or more types of memory, including non-flash memory, one of ordinary skills in the art would have recognized that the software image can be stored in memory other than the flash memory. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the software image of Atreya in a non-flash memory as an alternative storage location.
Atreya does not teach wherein the AP has 1 megabyte (MB) or less of flash memory.
In an analogous art, CISCO discloses an access point comprises a 1MB or less of boot flash memory (p. 1, “Hardware Overview”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the flash memory of Atreya to be 1 MB as disclosed by CISCO to reduce memory for storing data such as boot information, as presented by CISCO.
Regarding claim 9, The above Atreya combination teaches all of the claimed limitations recited in Claim 1.  Atreya further discloses downloading the system image comprises receiving a configuration via the wireless network connection, and wherein providing the WLAN AP services comprises providing the WLAN AP services according to the configuration (paragraphs 50-53, wireless access points are configured with configuration information to provide service).
Regarding claim 11, The above Atreya combination teaches all of the claimed limitations recited in Claim 1.  Atreya further discloses activating a radio of the AP prior to downloading the system image; and preventing a user terminal (UT) from establishing a communications session with the AP via the radio prior to providing the WLAN AP services (paragraph 51, “the method instructs the configuring subset of access points to disable their wireless communication for clients and to perform the configuration”; paragraph 52, “The configuring access points disable their wireless communication signals as instructed in block 316 and then perform the configuration”).
Regarding claim 13, The above Atreya combination teaches all of the claimed limitations recited in Claim 12.  Atreya further discloses the flash memory includes second instructions to boot at least one network interface of the AP, provide local area network (LAN) connectivity, and provide wide area network (WAN) connectivity (paragraphs 16 and 64); the flash memory does not include third instructions to provide the WLAN AP services (paragraphs 51-52, disable client service); and the processor is further configured to execute the second instructions to boot the at least one network interface of the AP, provide the LAN connectivity, and provide the WAN connectivity (paragraph 16).
Regarding claim 18, The above Atreya combination teaches all of the claimed limitations recited in Claim 12.  Atreya further discloses the processor is further configured to: receive a configuration via the wireless network connection; and provide the WLAN AP services according to the configuration (paragraphs 50-53, wireless access points are configured with configuration information to provide service).
Regarding claim 20, The above Atreya combination teaches all of the claimed limitations recited in Claim 12.  Atreya further discloses the flash memory includes second instructions to cause the processor to: activate a wireless interface of the AP prior to downloading the system image; and prevent a user terminal (UT) from establishing a communications session with the AP via the wireless interface prior to providing the WLAN AP services; and the processor is further configured to execute the second instructions (paragraph 51, “the method instructs the configuring subset of access points to disable their wireless communication for clients and to perform the configuration”; paragraph 52, “The configuring access points disable their wireless communication signals as instructed in block 316 and then perform the configuration”).

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of CISCO and in further view of SVROPS: “Cisco Router Boot Sequence” (cited in IDS dated 31 December 2020, hereinafter SVROPS).
Regarding claims 3 and 19, Atreya in view of Cisco discloses the limitations of claims 1 and 12 as applied above. Atreya further discloses executing instructions, stored in the flash memory (paragraph 64), to boot at least one network interface of the AP, provide local area network (LAN) connectivity, and provide wide area network (WAN) connectivity (paragraph 16), wherein executing the instructions does not provide the WLAN AP services (paragraphs 51-52, disable client service).
Atreya does not expressly disclose powering-up the AP and the first instructions cause the processor to download the system image from the network entity in response to the AP being powered-up.
In an analogous art, SVROPS discloses a boot sequence of a router (access point) including booting up (power on) the router (p. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to power on the wireless access point of the Atreya combination as suggested by SVROPS in order to power on the wireless access point as a necessary step to make the wireless access point to perform any function.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of CISCO and in further view of Pignatelli (US 2007/0171909 A1).
Regarding claims 4 and 14, Atreya in view of Cisco discloses the limitations of claims 1 and 12 as applied above.  Atreya further discloses the wireless access point has a flash memory (paragraph 65), but does not explicitly disclose activating a wireless interface of the AP using a driver stored in the flash memory; and establishing the wireless network connection via the wireless interface.
In an analogous art, Pignatelli discloses an access point comprises an IEEE 802.11 WLAN interface for wireless communication, wherein device drivers (e.g., network and WLAN interface drivers) are stored in flash memory (paragraph 22).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless point of the Atreya combination with network interface and driver as disclosed by Pignatelli to provide communication components for IEEE 802.11 WLAN communications.

Claim(s) 5, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of CISCO and in further view of “Support 101 - Where do I begin?” by US ROBOTICS, archived on 25 April 2017 (hereinafter US ROBOTICS).
Regarding claims 5, 6 and 15, Atreya in view of Cisco discloses the limitations of claims 1 and 12 as applied above.  Atreya further discloses an image is selected from a plurality of images (paragraph 21), but does not expressly disclose selecting the system image from a plurality of system images, based on a country of the AP, wherein selecting the system image is further based on a country code assigned to the AP.
In an analogous art, US ROBOTICS discloses a method of updating firmware of networking device by downloading firmware image (p. 1), wherein country code is used to select proper firmware for the networking device (p. 1-2).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of the Atreya combination to select image for the wireless access point based on country code as disclosed by US ROBOTICS in order to operate the wireless access point in compliance with local regulations.

Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of CISCO and in further view of Vakil et al. (US 2005/0060390)
Regarding Claims 7, 16, The above Atreya combination teaches all of the claim limitations recited in Claims 1, 12.  Atreya further teaches providing the WLAN AP services comprises providing the WLAN AP services to a user terminal (UT)/provide the WLAN AP services to a user terminal (UT) (Figure 1, Section 0019, the APs (104) provide services to the client devices (102)).
The Atreya combination does not teach wherein, and wherein the method further comprises: determining, based on user subscription information for an application on the UT, to download a software package for the application; downloading the software package for the application; and transmitting the software package to the UT/; determine, based on user subscription information for an application on the UT, to download a software package for the application; download the software package for the application; and cause the transmitter to transmit the software package to the UT.
Vakil, which also teaches wireless communications, teaches determining, based on user subscription information for an application on the UT, to download a software package for the application; downloading the software package for the application; and transmitting the software package to the UT (Abstract, Section 0023, subscription information is validated and upon validation the request software is downloaded and transmitted to the network entity or appliance, which can be a PDA or cell phone (See Section 0023)/determine, based on user subscription information for an application on the UT, to download a software package for the application; download the software package for the application; and cause the transmitter to transmit the software package to the UT (Abstract, Section 0023, subscription information is validated and upon validation the request software is downloaded and transmitted to the network entity or appliance, which can be a PDA or cell phone (See Section 0023).
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to modify the Atreya combination with the above features of Vakil for the purpose of permitting subscribers of mobile telecommunications networks, such as cellular phone or other wireless networks to install and activate their wireless appliances with the same ease as landline telephones are currently installed as taught by Vakil.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atreya in view of CISCO in view of SVROPS and in further view of view of and Devaraj et al. (US 11,080,040 B1, hereinafter Devaraj).
Regarding claim 10, Atreya combination discloses the limitations of claim 1 as applied above. Atreya does not expressly disclose powering-up the AP; and sending to the network entity a request to download the system image in response to the AP powering-up.
In an analogous art, SVROPS discloses a boot sequence of a router (access point) including booting up (power on) the router (p. 1).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to power on the wireless access point of Atreya as suggested by SVROPS in order to power on the wireless access point as a necessary step to make the wireless access point to perform any function.
Atreya, CISCO, and SVROPS do not expressly disclose sending to the network entity a request to download the system image in response to the AP powering-up.
Devaraj discloses an access point may request to a management device for firmware upgrade image and to download the image (col. 7, line 62 - col. 8, line 21).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless access point of Atreya in view of CISCO in view SVROPS to send request for system image as suggested by Devaraj in order to download the image via an on-demand basis.

Allowable Subject Matter
Claims 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or render obvious the following features:
determining that a user subscription for an application on the UT is invalid; and deleting a software package for the application from a storage medium of the AP, based on the determination
determine that a user subscription for an application on the UT is invalid; and delete a software package for the application from the non-flash memory or other storage media of the AP, based on the determination

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
December 7, 2022